Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 1 of 26

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

United States of America
ex rel. Rayme M. Edler, M.D.

ae CASE NO. 2 QOps 203- KV)

 

Escambia County FILED UNDER SEAL IC
31 USC §3730(B)(2) AND
Defendant. LOCAL RULE 5.5 (B)
/
COMPLAINT

1. Qui tam Plaintiff-Relator Rayme Edler, MD, through her attorneys, brings
this Complaint on behalf of the United States, and on her own behalf, pursuant to
the Federal False Claims Act, 31 U.S.C. §§ 3730 et seq.

2. Medicare and other government programs pay for certain necessary and
reasonable medical services, but services are not reasonable when they are
performed by unlicensed and unqualified personnel. Escambia County knowingly
filed claims for medical services performed by unlicensed and unqualified

personnel.

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 2 of 26

I. Jurisdiction, Venue, and Parties
3. This Court has subject matter jurisdiction pursuant to 31 U.S.C. § 3732(a)
and (b) and supplemental jurisdiction pursuant to 28 U.S.C. § 1359. The Court has
personal jurisdiction over the Defendant because Defendant transacts business and
can be found in this district and committed acts within this district that violate 31
U.S.C. § 3729.
4. To the extent that there has been a public disclosure of “allegations or
transactions” in this Complaint, the Relator is the original source under 31 U.S.C.
§3730(e)(4). Relator has direct, independent, and material knowledge of the
information that forms the basis of this Complaint and voluntarily disclosed that
information to the Government before filing.
5. Venue is proper in this district under 31 U.S.C. § 3732(a) because at all times
relevant to this Complaint, Defendant regularly conducted substantial business
within this district.
6. Defendant’s conduct had a material effect on government-funded health
plans’ decisions to pay for services performed by Defendant. Had the United States
known that Defendant misrepresented the schemes described herein, government-

funded health plans would not have paid or made reimbursements.
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 3 of 26

7. Qui Tam Plaintiff/Relator Rayme Edler, MD, MSPH, Florida license
ME109913, is employed as the Escambia County Medical Director and Director of
Emergency Medical Services from May 2018 until the present.
8. Dr. Edler’s responsibilities include providing medical direction and oversight
for Escambia County’s Public Safety and Correctional Center. This includes
Escambia County Emergency Medical Services,
Escambia County Fire Rescue,
Escambia County Dispatch,
Pensacola City Fire,
Pensacola Beach Lifeguards,
Medical staff at the Escambia County Correctional Center and Road Prison,
National Park Rangers who are EMTs and Paramedics in Fort Pickens, Fort
McRee, Johnson Beach, and Opal Beach (medical oversight only).
9. Dr. Edler’s experience made her exceptionally well-suited for this position.
After she completed college in 2000, she worked as a New Orleans-based
EMT/Paramedic, including work as a paramedic supervisor on for Lifeguard
Ambulance Service. Then, while studying for her Masters in Public Health, she
worked at Charity Hospital, New Orleans. After earning her M.D. in 2007, she
served emergency department patients.
10. In addition, from July 2011 until the present, Dr. Edler works as an

emergency medicine board-certified physician for ApolloMD at Baptist Hospital,

Pensacola, FL and Gulf Breeze Hospital, Gulf Breeze, FL.

 

Defendant has a service agreement with the National Park Services.

3
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 4 of 26

11. Relator’s licenses and certifications, and expiration dates include:

Florida Medical License, ME109913. Active: 01/31/2021.

Advanced Trauma Life Support. Expiration: 09/2020.

Advanced Cardiac Life Support. Expiration: 08/2020.

Pediatric Advanced Life Support. Expiration: 07/2020.

Basic Life Support. Expiration: 08/2020.

American Board of Emergency Medicine. Expiration: 12/2021.

Tactical Combat Casualty Care. Expiration: 09/2022.

Basic SWAT Medic Course Completion.

ACLS Instructor: 08/2021.

BLS Instructor: 08/2021.
12. With respect to allegations made upon information and belief, Relator has,
based upon Relator’s knowledge, data, and prior experience, a reasoned factual
basis to make the allegations herein but lacks complete details of them. While
Relator has significant evidence of the fraud alleged herein (the details of which
follow), much of the documentary evidence necessary to prove these allegations is
in the possession of Defendant and the United States.
13. Defendant Escambia County, NPI 1518960426, provides healthcare
services, including emergency medical services and transportation.
14. The state of Florida Dept. of Health license verification shows the Escambia
County Public Safety Department EMS is an EMS service provider with an
advanced life support license ALS 1703, issued in 1992.
15. Escambia County has a population of approximately 300,000, and 2019 total

revenue of $415,683,067.
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 5 of 26

Il. The Law

A. Medicare and government programs.

16. The false claims complained of herein arise from services provided under the
United States governments’ Medicare, Medicaid, ChampVA (f/k/a Champus),
Tricare, and other federal employee and veteran healthcare programs.

17. In 1965, Congress enacted Title XVIII of the Social Security Act, 42 U.S.C. §
1395 et seq., known as the Medicare program. The Center for Medicare and
Medicaid Services (““CMS”), which is part of the Department of Health and Human
Services, administers Medicare.

18. To participate in the Medicare program, healthcare providers enter into
contracts with HHS-CMS in which the provider agrees to conform to all applicable
statutory and regulatory requirements for reimbursement from Medicare, including
the provisions of Section 1862 of the Social Security Act and Title 42 of the Code of
Federal Regulations.

19. Among the most crucial legal obligations of participating providers is the
requirement not to make false statements or misrepresentations of material facts
concerning payment requests. 42 U.S.C. §§ 1320a-7b(a)(1)-(2); 42 C.F.R.
413.24(f)(4)(iv).

20. Each of the federally funded health-care programs requires every provider

who seeks payment from the program to “enroll” and sign Provider Agreements in

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 6 of 26

order to establish their eligibility to seek reimbursement from the Medicare and
Medicaid Programs. 42 C.F.R. § 424.500 et seq. As part of these agreements,
without which the provider may not seek reimbursement from federal health-care
programs, the provider certifies compliance with Medicare laws, regulations, and
program instructions.
21. TRICARE/CHAMPVA is a federally-funded program that provides civilian
health benefits, including hospital services, to U.S Armed Forces military
personnel, military retirees, and their dependents, including some reservists.
Reimbursement from TRICARE/CHAMPUS also requires certifications similar to
those required for Medicare reimbursement. Consequently, whenever a Medicare
submission contains false data or information, the corresponding reimbursement
requests submitted to TRICARE/CHAMPUS are also false.

B. The False Claims Act.
22. With the enactment of the federal False Claims Act, Congress recognized the
benefits of incentivizing integrity and repeatedly amended the Act to further
enhance the ability of the U.S. Government to recover losses to the federal treasury
sustained as a result of fraud.
23. Congress intended that the False Claims Act amendments enhance incentives

for individuals with knowledge of fraud against the federal government and

 

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 7 of 26

encourage the private bar to commit legal resources to prosecuting fraud on the
government's behalf.

24. Congress has found that fraud in federal programs is pervasive and has
recognized the False Claims Act as the government’s primary tool for combating
government fraud.

25. The False Claims Act prohibits the submission of false or fraudulent claims
and false statements in order to obtain or keep federal money. 31 U.S.C. §§ 3729-
3733.

26. The Act allows any person having knowledge about a false or fraudulent
claim against the government to bring an action, to share in any recovery, and to
recovery reasonable costs, expenses, and attorney’s fees from a defendant if the

action is successful.

Ill. Defendant’s Misconduct
A. Defendant filed claims for services performed by unqualified personnel.
27. Defendant knowingly filed false claims for medical services performed by
unqualified personnel with fabricated certifications.
28. On information and belief, these false claims began before 2014 and continue
through the present.
29. In 2014, before Escambia County hired Dr. Edler, Dr. Edler worked in the

emergency room at Baptist Hospital, Pensacola. Dr. Edler had concerns about the

 

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 8 of 26

County’s emergency services and quality control following a failure in patient care
that ended in the patient’s death.

30. An Escambia County paramedic had called Baptist hospital, and Dr. Edler
answered the call. The patient had been vomiting blood and the paramedic
witnessed a cardiac arrest. The paramedic had attempted resuscitation in the
patient’s home but failed to recognize or provide the critical care required for her
survival. The paramedic spoke with Dr. Edler for physician-approval to pronounce
this patient dead. In Dr. Edler’s medical opinion, the patient most likely had a
gastrointestinal bleed, and properly trained paramedics would have known the
patient needed blood for survival.

31. Dr. Edler reported the incident to the paramedic’s supervisor, Karen Wood.
But rather than looking into the incident, Ms. Wood filed a complaint about Dr.
Edler with the hospital and with the county’s then-Medical Director, Dr. Neal. In
response to the complaint, on July 19, 2014, Dr. Edler emailed Dr. Neil expressing
her concerns regarding patient care. Dr. Neil did not respond.

32. In another 2014 death also related to improper training, Aubrey Nichols, a
singer in a local band Timberhawk, suffered a cardiac arrest from a heart defect. To

help him breathe, paramedics inserted an endotracheal tube.

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 9 of 26

33. This procedure, called endotracheal intubation, is considered routine for
properly trained emergency personnel. Paramedics learn the procedure in the
required training for Advanced Cardiac Life Support (ACLS).
34. But instead of properly inserting the tube which would direct air flow to the
patient’s lungs, they improperly inserted the tube and it forced air into his stomach.
35. This is called esophageal intubation. Properly trained paramedics learn to
recognize this by measuring the end-tidal CO, and are trained to observe intubated
patients for:

Bilateral, equal breath sounds

Bilateral chest wall movements

Absence of breath sounds / gurgling over the stomach / epigastrium

Fogging of the endotracheal tube

Tube / cuff palpation in the neck or suprasternal notch

Cyanosis, or its disappearance (a bluish cast to the skin and mucous

membranes).
36. Failure to identify intubation as esophageal rather than endotracheal is often
catastrophic, as it was for Mr. Nichols.
37. In Dr. Edler’s opinion, had the paramedics been properly trained to observe
for signs of esophageal intubation Mr. Nichols might be alive. His mother, a nurse,
learned of this mistake only because the hospital charged for a second intubation,
but by then the lack of oxygen had caused his brain death.

38. Around May 2016, just before he retired, former EMS Chief Patrick “Pat”

Kostic demoted James Bonoyer, former Captain in Charge of Training. But Chief

 

 

 

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 10 of 26

Kostic’s replacement, Stephen White, former Chief of EMS operation, reinstated
Bonoyer. As discussed below, in 2020, Florida Department of Law Enforcement
arrested Bonoyer and White and charged them with multiple crimes relating to the
falsification of training certifications.
39. On information and belief in the first part of 2017, the County paid
approximately $300,000 in reimbursements to Medicare and private insurance
companies for claims filed for one or more EMTs without proper certifications. But
the County failed to identify all staff without certifications and to report those false
claims. Consequently, these reimbursements were understated.
40. In 2017, Dr. Edler learned of two more deaths resulting from Escambia
County EMS training/certification deficiencies and again brought them to the
attention of County administration. As later reported by The Pensacola News
Journal:

Sean Harris, 28, was five days away from his wedding when he died in

a hospital bed on May 16, 2017. ... He was struck by an SUV the

night before while out with his friends celebrating his bachelor party.”
41. The response by Escambia County Emergency Medical Services was
captured on video and Mr. Harris’ mother, Nurse Dawn Bybee, showed the video to

Dr. Edler. Dr. Edler identified training-deficient care in the video which showed

EMS crew lifting Mr. Harris and Mr. Surgner (a passenger) to check their pulses,

 

https://www.pnj.com/story/news/2019/04/30/escambia-county-ems-nurse-fights-

change-after-video-sons-care-crash/3586888002/

10

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 11 of 26

without taking care to protect their necks (routine cervical immobilization), then
failing to open their airways, and even allowing Mr. Surgner to flop on the ground.
Both men died.

42. Mrs. Bybee attempted to reach out to EMS administration, Steve White, Kate

Kenney, and Leon Salter, but there was no response and nothing was done. Mrs.

 

Bybee then scheduled two meetings with County administration and asked Dr. Edler
to accompany her. During those meetings Dr. Edler met County Administrator

Brown and learned the County would soon have an open position for medical

 

director.
43. On information and belief, the County was aware of Emergency Services’
deficiencies, including substandard care resulting from violations of protocols and
procedures and lack of training.

44, In May 2018, Escambia County hired Dr. Edler as its Medical Director. She
understood her responsibilities to include ensuring quality of care with emergency
and non-emergency medical transportation and services.

45. From the outset, emergency service management sought to undermine Dr.
Edler’s authority by characterizing her as an “independent” and outside the
emergency services chain of command.

46. On June 6, Steve White, Chief of the Emergency Medical Services, sent her a

lengthy email, “Chain of Command and Employee Engagement,” copying his

11
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 12 of 26

leadership team, limiting her role in the name of “working in harmony.” Later that
day, Dr. Edler emailed Matthew Coughlin, detailing why she disagreed with this
limitation of her role. Although she had not recognized this at the time, later Dr.
Edler came to understand that she was hired not for her medical skills, knowledge
and experience, but for her license. As discussed below, Mr. White is one of the four
Escambia personnel arrested in 2020 and charged with crimes relating to
falsifications and deficiencies Dr. Edler identified and attempted to address.

47. On June 18, 2018, Dr. Edler emailed Eric Kleinert (HR Director) to schedule
an appointment and then on June 20 met with him and Paulette Stallworth, with her
concerns and incident reports relating to “to protocol violations, insubordination,
falsifying certifications, policy updates, employee files, and the work environment
at public safety.”

48. A few days later, on June 21, Dr. Edler learned of more forged documents
from Jessica Tanksley. Ms. Tanksley reported to Dr. Edler that she had received her
pediatric emergency card without taking the class, and that others were not getting
certified in more advanced pediatric classes because the County medical equipment
is “subpar.”

49. On June 22, Dr. Edler emailed Eric Kleinert, HR Director, about the County’s

Training Center’s falsification of certifications.

12

 

 

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 13 of 26

50. Dr. Edler’s meetings and emails implicated administration and staff in the
Department of Public Safety, including James Bonoyer, former Captain in charge of
training, quality assurance; Stephen White, former Chief of EMS operation; former
Section Chief Kate Kenney; and Lawrence Salter, Jr., former deputy chief of EMS
Operations. In response, all four of these management personnel immediately filed
harassment charges against Dr. Edler. As discussed below, in 2020 all four were
arrested and charged with crimes relating to the falsifications and deficiencies Dr.
Edler had identified and attempted to address.

51. On June 25, Dr. Edler met with Robert Dye, Risk Manager and Interim
Director of Facilities, to discuss her concerns with falsifying certifications, protocol
violations, and substantial noncompliance with state laws and regulations that
risked patient harm.

52. On June 26, Dr. Edler emailed Jack Brown, Matthew Coughlin, and Mike
Weaver, further expanding on these issues in a detailed email (approximately 1,500
words), header “Office of Administration, Professional Standards and Community
Engagement.”

53. On December 13, 2018, in response to Fire Chief Nail’s inquiries about
medical marijuana, Dr. Edler replied, copying others, her concerns about medical

marijuana and prescribed narcotics used by EMTs and medics, and her opposition to

 

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 14 of 26

having them risk patients’ lives “while under the influence of medications that cause
sedation, poor judgment, and delayed response time.”

54. On December 21, Dr. Edler learned from James Robinson, Assistant Chief of
the Denver Health Paramedic Division, that Denver had a no-tolerance approach to
medical marijuana use by EMS personnel because a large part of their funding
comes from Medicare.

Because marijuana is still illegal at the federal level, we have taken a
no-tolerance approach with employees. As with most EMS agencies, a
large part of our funding comes from Medicare via CMS and we
cannot risk that. ... Obviously, it is not permissible for use on duty.
December 21 email from James Robinson, Assistant Chief, Denver.

55. That same day, December 21, Dr. Edler forwarded Assistant Chief
Robinson’s “no-tolerance” email to Escambia management personnel.
56. These and other emails, meetings, and calls during 2018 identified:

Deficiencies and noncompliance with state regulations;

Out-of-date policies and missing policy and procedure manuals;

Personnel falsely placing Dr. Edler’s name on certifications for EMTs;
Distribution of fraudulent certifications;

Out of date equipment, such as an ambulance with portable ventilators and
IV pumps that were not calibrated, or were out-of-service; and

Patient risks and Medicare false claims relating to medical marijuana used
by an EMT.

57. Dr. Edler reported these to her superiors and others in Escambia County

Administration.

14

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 15 of 26

58. Curing these deficiencies required training and equipment and on January
2019, Fire Chief Rusty C. Nail drafted a proposal for an emergency request for
funding, noting “this is extremely time sensitive, as I feel the normal procurement
process will increase our likelihood of negative outcomes in the interim timeframe.”
59. During the early months of her employment, when Dr. Edler disputed the
constraints put on her medical authority she was not aware of the legal requirements
for a County’s medical director. However, around late February or early March
2019, Dr. Edler learned that Florida Statutes set forth responsibilities for medical
directors. See § 401.265 (Medical Director responsibilities). See In Re Miami-Dade
Fire Rescue, DOH 2007-0102, Final Order Granting Petition for Declaratory
Statement, (relating to medical director’s scope of authority over paramedics and
emergency medical technicians). See generally Florida Statute, Ch. 401, Medical
Telecommunications and Transportation.

60. Dr. Edler also learned Escambia County’s Emergency Medical Service
operates under the supervision of the Florida Department of Health, Bureau of
Emergency Medical Services, within the framework of the Emergency Medical
Transportation Services Act. See Fla. Stat. §401.2101, ef seq.

61. On March 18, 2019, Dr. Edler wrote a confidential report to the Florida
Department of Health detailing her concerns, including violations of §§ 401.411

(licensure violations) and 401.265 (Medical Director responsibilities).

15

 

 

 

 

 

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 16 of 26

62. On May 8, 2019, EMS investigator Kimberly Moore, Florida Department of
Health, Division of Emergency Preparedness and Community Support, notified the
County of an investigation of the issues raised by Dr. Edler.

63. On May 9, Dr. Edler wrote the County Commission detailing the harms from
the Commission’s failure to fund training and attached a statement she sought the
commissioners to sign labeled “AGAINST MEDICAL ADVICE —
ACKNOWLEDGMENT AND WAIVER?” (all caps original) which included this
warning:

Failure to proceed forward with this initiative on an EMERGENCY
request exposes the citizens and visitors of Escambia County to a
higher than necessary risk of substandard emergency medical care.
Liability increases exponentially each day this request is delayed.

64. The complaints detailed violations, including falsified records:

October 18, 2017: ACLS, BLS, and PALS provider cards issued to Mr.
Salter despite there being no roster to confirm his attendance at any of these
courses.

November 1, 2017: ACLS and BLS provider cards issued to Ms. Wood with
no roster or course to confirm her attendance.

January 18, 2018: Mr. Slater, Ms. Kenney, and Mr. White documented in
their record/log that they taught Basic Life Support (BLS) and Advanced
Cardiac Life Support (ACLS) courses. However, they were not on the roster

and did not assist with these courses.

16

 

 

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 17 of 26

February 1, 2018: ACLS, BLS, and PALS provider cards were issued to Ms.
Kenny despite there being no roster to confirm her attendance at any of
these courses.

March 13, 2018: Jim Bonoyer, Training Center Coordinator, listed as
assistant instructor for a Pediatric Advanced Life Support (PALS)
instruction course. Similarly, Steve White, Chief of EMS Operations,
Katherine Kenny, Chief of Administration, Professional Standards and
Community Engagement, and Leon Salter, Deputy Chief of EMS
Operations. But none of these individuals assisted or even attended the
course.

May 1, 2018: ACLS and BLS provider cards were issued to Mr. White
despite there being no roster to confirm his attendance at any of these
courses.

June 13, 2018: Mr. White was issue a PALS provider card dated June 13,
2018, despite there being no course offered on this day. Additionally, there
was no roster or test to verify this credential.

65. On May 13, 2019, Dr. Edler filed another confidential complaint with the
Florida Department of Health.

66. Both complaints were leaked to her superiors which resulted in retaliation
and harassment against Dr. Edler including two official formal “counseling
notifications” in June 2019.

67. The first “counseling notification,” on June 7, followed immediately after Dr.
Edler's identification of criminal and civil violations. Escambia disciplined Dr.

Edler for her lack of leadership and poor communications.

17

 

 

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 18 of 26

68. On July 9, 2019, John Dosh wrote to Edler rejecting her recommendation to
demote the unqualified paramedic Selover.

69. Despite the leaked complaints and the knowledge of the falsifications by
upper-level administration and management, the falsification of credentialing
documents continued, e.g. July 19, 2018 for Ms. Wood’s ACLS and BLS.

70. | Harassment encouraged at the highest levels continued against Dr. Edler. On
January 27, 2020, Dr. Edler wrote Sgt. Jerry Champion and others about County
Commissioner Bergosh’s writing on his blog attempting to protect Mr. Selover and
encouraging litigation against Dr. Edler. For example, employee Ms. Chavers had
reported that Mr. Selover had encouraged her to file a false harassment/retaliation
claim against Dr. Edler. When Ms. Chavers refused to file a false report,
Commissioner Bergosh posted personal information about her on his blog.

71. In February 2020, the Florida Department of Health notified Escambia
County of an administrative complaint against Escambia County Public Safety
Department. Case 2019-11689. The complaint alleged departure from minimal
prevailing standards of acceptable practice for emergency medical technicians,
paramedics, healthcare professionals, and other professionals not qualified by
training or experience. § 401.411(1)(g), Fla. Stat. The complaint alleged that
Escambia’s Public Safety Department issued recertification cards to instructors who

had not met the requirements for re-certifications. These certifications included:

 

 

 

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 19 of 26

Advanced Cardiac Life Support (ACLS), Basic Life Support (BLS), Pediatric
Advanced Life Support (PLS), and Pediatric Emergency Assessment Recognition
And Stabilization (PEARS).

72. Dr. Edler’s complaint to the Department of Health also initiated
investigations by the Florida Department of Law enforcement. In March 2020, this
investigation resulted in arrests and charges of these former Department of Public
Safety officers:

James Bonoyer, former Captain in Charge of Training: one count of
Racketeering, a first-degree felony; 23 counts of official misconduct, a
third-degree felony; 20 counts of forgery, a third-degree felony; and 13
counts of paramedic license fraud, a first-degree misdemeanor.

Kate Kenney, former Section Chief and paramedic supervisor: one count of
racketeering, a first-degree felony; five counts of Official Misconduct, a
third-degree felony; five counts of Uttering a Forged Instrument, a third-
degree felony; and four counts of paramedic license fraud, a first-degree
misdemeanor.

Lawrence Salter, Jr., former Deputy Chief of EMS Operations: three counts
of official misconduct, a third-degree felony; three counts of uttering a
forged instrument, a third-degree felony; and two counts of paramedic
license fraud, a first-degree misdemeanor.

Stephen White, former Chief of EMS operation: one count of racketeering,
a first-degree felony; eight counts of official misconduct, a third-degree
felony; six counts of uttering a forged instrument, a third-degree felony; and

two counts of paramedic license fraud, a first-degree misdemeanor.

19

 

 

 
 

Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 20 of 26

73. A March 24, 2020 article on the arrests reported Dr. Edler’s role as the
original source of the information leading to these arrests.
State Attorney Bill Eddins said the arrests are the result of a detailed
and lengthy investigation by the Florida Department of Law
Enforcement into the alleged falsification of official records of the
Escambia County Department of Public Safety. The investigation
began after a 2019 letter from Escambia County Medical Director Dr.

Rayme Edler.
http://www.northescambia.com/2020/03/ breaking-four-arrests-in-escambia-county-

ems-investigation (emphasis added).

B. Defendant acted “knowingly” when it certified compliance.
74. The FCA defines “knowingly” as follows:
the terms “knowing” and “knowingly” mean that a person, with respect
to information-- (i) has actual knowledge of the information; (ii) acts in
deliberate ignorance of the truth or falsity of the information; or (iii)
acts in reckless disregard of the truth or falsity of the information; and
no proof of specific intent to defraud is required.
31 U.S.C. § 3729(b).
75. Escambia knowingly presented or caused to be presented these claims for
services with actual knowledge of their falsity, or in deliberate ignorance or reckless
disregard that such claims were false and fraudulent.
C. Defendant files claims.
76. During the years 2014 through 2017, Medicare part B reimbursed Defendant
approximately $4.6 million per year for codes A0425 through A0434. On

information and belief, this level of reimbursement continues to the present.

20

 

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 21 of 26

77. Defendant also files Medicaid, TRICARE and CHAMPVA claims. Relator
does not know the amount of these claims, but estimates the federal government’s
portion of Medicaid falls in the same order of magnitude as the annual $4.6 million
Medicare claims.

78. Relator does not allege that all of the County’s claims are false. Documentary
evidence necessary to identify the fraudulent claims is in the possession of
Defendant and the United States.

D. Escambia County retaliated against Dr. Edler.

79. Relator opposed Defendant’s illegal practices. She voiced her views to her
superiors and others on multiple occasions. As a result of Relator’s identification
and bringing to light the civil and criminal violations described above, Relator has
experienced retaliation, intimidation, and harassment.

80. Defendant knew or should have known that Relator engaged in the protected
activity.

81. Relator’s reporting of the illegal conduct was both lawful and a protected
activity under 31 U.S.C. § 3730(h).

82. Asadirect and immediate consequence of Defendant’s actions and failures to

act, Dr. Edler has been harmed and is entitled to obtain relief in her own right under

31 U.S.C. § 3730(h).

2]

 

 

 
 

Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 22 of 26

IV. Count I: False Are Fraudulent Claims
A. Submission of false claims, 31 U.S.C. § 3729(a)(1)(A).

Relator incorporates by reference all paragraphs of this Complaint as if fully set
forth herein.

83. Defendant knowingly presented or caused to be presented false or fraudulent
claims for payment or approval to the United States, acting through the Medicare
and Medicaid programs.
84. By virtue of the false or fraudulent claims presented or caused to be presented
by Defendant, the United States suffered damages and therefore is entitled to treble
damages under the False Claims Act, plus a civil penalty for each claim of not less
than $5,500 and not more than $11,000, as adjusted by the Federal Civil Penalties
Inflation Adjustment Act of 1990. For violations occurring after November 2, 2015,
the civil penalty for each claim is not less than $10,957 and not more than $21,916.
28 C.F.R. § 85.3(a)(9).

B. Use of false records or statements, 31 U.S.C. § 3729(a)(1)(B).

Relator incorporates by reference all paragraphs of this Complaint as if fully set
forth herein.

85. Defendant knowingly made, used, and caused to be made or used, false
records or statements to get false or fraudulent claims paid and approved by the

United States for reimbursement.

22

 

 

 

 

 

 
 

Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 23 of 26

86. By virtue of the false or fraudulent claims presented or caused to be presented
by Defendant, the United States suffered damages and therefore is entitled to treble
damages under the False Claims Act, plus a civil penalty for each claim of not less
than $5,500 and not more than $11,000, as adjusted by the Federal Civil Penalties
Inflation Adjustment Act of 1990. For violations occurring after November 2, 2015,
the civil penalty for each claim is not less than $10,957 and not more than $21,916.
28 C.F.R. § 85.3(a)(9).

C. Unlawful retaliation against Dr. Edler, 31 U.S.C. § 3730(h).

Relator incorporates by reference all paragraphs of this complaint as if fully set
forth herein.

87. Relator’s reporting of unlawful conduct resulted in retaliation for protected
acts taken by Relator to report violations of the False Claims Act and in retaliation
for other lawful acts taken by Relator in furtherance of an action under the False
Claims Act and/or the reporting of unlawful conduct.

88. County administration who took part in this retaliation include:

Bergosh, Jeffrey, Commissioner,

Coughlin, Matt, Interim County Administrator, Escambia County,
Dosh, John, Public Safety Director, Escambia County,

Kleinert, Eric, Human Resources Director of Escambia County,
Lovoy, Amy, Interim County Administrator,

Peppler, Charles V., Deputy County Attorney,

Rogers, Alison, County Attorney,

23

 

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 24 of 26

Salter, Leon, Deputy Chief of Escambia Emergency Medical Services,
Spainhower, Edward, Human Resources Associate, and
Weaver, Mike, Public Safety Director of Escambia County.

89. Defendant’s retaliatory acts have proximately caused Relator to suffer and to
continue to suffer substantial damage, including special damages, in an amount to
be proven at trial.

90. Asa direct and immediate consequence of the County’s actions and failures
to act, Dr. Edler has been harmed and is entitled to obtain relief in her own right

under 31 U.S.C. § 3730(h)

Vv. ‘Prayer For Relief
WHEREFORE, Relator requests that judgment be entered against Defendant,
ordering:

A. Defendant pay the United States not less than $5,500 and not more than
$11,000 (as adjusted by the Federal Civil Penalties Inflation Adjustment Act
of 1990) for each violation of 31 U.S.C. § 3729 occurring before November
2, 2015, plus three times the amount of damages the United States has
sustained;

B. Defendants pay the United States not less than $10,957 and not more than
$21,916 for each violation of 31 U.S.C. § 3729 occurring on or after
November 2, 2015, plus three times the amount of damages the United States

has sustained;

24

 

 
Case 3:20-cv-05503-RV-HTC Document1 Filed 05/29/20 Page 25 of 26

C. Relator be awarded the maximum relator’s share allowable pursuant to 31
U.S.C. § 3730(d);

D. Relator be awarded all costs of this action, including attorneys’ fees and
costs, pursuant to 31 U.S.C. § 3730(d) and any other applicable law or
regulation;

E. The United States and Relator be awarded such other, further, or different
relief as the Court deems just and proper.

Plaintiff requests trial by jury.

Respectfully submitted

 

byretl [— faye

 

/s/ Jonathan Kroner Philip J. Boudousqué

FBN 328677 Philip J. Boudousqué, PLC
Jonathan Kroner Law Office 3621 Ridge Lake Dr., Suite 207A
300 S. Biscayne Blvd., Suite 3710 Metaire, LA 70002

Miami, Florida 33131 504.832.0006

305.310.6046 PJBAPLC@gmail.com
jk@FloridaFalseClaim.com pro hac vice to be applied for

Attorneys for Qui Tam Plaintiff Relator Rayme M. Edler, M.D.

25

 
 

IS TVLSOd
S G4ALINN

=

 

et FREE HY

SERVICE *:
aalinn *

 

e
:
t

9666-XXX-XX-XXXX NSd

 

ANTINO SAliddNs 33yus YAGHO

eNO9'SdSN LV SN LISIA 900000L000LSd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6102 HOUWW ‘a-FE 1387

 

aunjeuBbig eacojdw3

Wd
wt]

ew

II i
YANHOO SIHL WOUS Tad CY

jroneqennie an S6XS'ZL:dO s10z Ainr 4e1da

AWOOWI) dweuy Alanon “LL81-222-008 1129 40 woo'sasn ys{A ‘.Bupj2e4 S4sN 40 dnyoid 104

 

 

eunyeubig eeAojdwy

Wd]
wo

   

 
  

 

euwly
(AINO ASN SDIAHAS IVLSOd) ANSAIISG

 

“GS Ss -tT SS
Pot “7H wadiagaaaae
; 4S XA OW I
asnIH sNT) 6§Mn

 

CAMO) idweny Aeayoq

   

z == SH i=

wu ser

  

 

$ WUATOD Iago “ity

“GSuyINOAY 38 AVW 138V1

 

 

 

 

 

 

 

 

 

     

  
 

   

 

 

 
 

O “ON “100Y ,, 20/8 [B}S0q JO “ON "Woy Aoueby jeiepeg

 

 

H e-sziez LHsoesu

GE 9Ies
oft
ane

divd S9vLSOd

 

 

 

 

 

 

 

>
oa
|

©
N
oO

TT

 

 

    

SN ¢TT BEd OTE PA

 

 

 

 

Mi

i

 

 

 

 

|

 

 

 

“ON ‘Woy eteiodion esasn
CECI Mises etme Cr

 

 

      

= Int oO Xi NOILVYV1D30 SWOLSND V¥
o Geysog [210 934 wine Ae| iAEpuni jGes4/Guypuey feed: = >> aes :
BY seed 9 e6esog jei01 | _9@4 wnmwielg AepyoH/A_epung Sy GexyBuypuey repeds \ d VY JWIVNOILWNYSLNI G3SN NSHM
< $ $ $ . ee (uma 26¥97 7 ale
LO yet
Ore a8 Ao ped “AYIGETEAE 10 _GO}O IS0q [eO0) 35 <ilO'SSN O88. v ) c> 3 ~
es WOIGEITEAR GSA ‘aay (PUOTIPpe) payin! DAS i aay
OD _ ewny aay 4 idjaday WNjeYy 084 Aueneq WY OE:01 4 __Peidesy ew, ieunee . aya - cool pains et Print en a “emer ~
=: $ NOON 21 WIL LY (Aep sseuisnq wou pasonyop) Asanyag AspumeS ON [>] a :
LL Wd 00: Wy 0€:01 , . a suondo Auaaljeq aa Oe
9084000 994 S9URINSU| 1) Aseayaq Ppinpayas (AA/O@/W) pargacoy oreg S maiianeiemnan acai 2 atm daa tention caliiene / se |
4 (y YO ‘eoues GOO seseyaing (¢ YO ‘eoueinsuy jeuoMIppe saseyuNg (z HO ‘eunjeubis s,eesseuppe oly sexnbeyy \Y : /
Se . WI, G (} soqew ip | x0q .peynbey eumeubis, ey yoyo JsMwW JoHEW OU -21QN QIYINDAY SYNIVNDIS o ~ _
-— NOW) Ure cuey es he emt E nnEe we 2
e 96e)804 218g Aienliéq painpayog ®p09 diz Od Ses
07] Ayn C] ea-2[] éeg-t ( g ( c S Key
+, ° Pee
Ss (SOE SER nC ecm etre i alte) \ t . ‘A WAI a exe
QO wo ‘ NS fe

 

    

MLE PNG auhererdy ' OL
FUBA CW], AVI) Lou} oa

( ) 3NOHd

 

  

 

(NIUd 38v3Td) "WOHS

 

*S’N SHL NI SDIANAS LSALSVA UNO

 

eSS3udX3
TIVW

 

°FJNAUAS TVLSOd

AINO 4SN HAWOLSND

  

u8S3ddXa

Mn

ii

Ee

ALINOIHd SALVLS GALINN |

sal

x TIVW ¥
ALIQOldd

TWAS OL ATWala SSAAd VAS OL ATWAlA SSAAd

t? This envelope is made from post-consumer waste. Please recycle - again.

    
 

 
